DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 12-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0180071 A1 to Kim (hereinafter "Kim") in view of U.S. Patent Application Publication 2006/0110015 A1 to Rowe (hereinafter "Rowe").
Claims 1, 9, and 18, Kim teaches a method for biometric identification, applied to a fingerprint identification apparatus which is arranged under a display screen of an electronic device to realize under-screen optical fingerprint identification, an electronic device, comprising an apparatus for biometric identification (Fig. 1; Para. 49-59 of Kim; fingerprint sensing device 100 may include a 3D fingerprint sensing unit 110, a light-emitter 120), the apparatus for finger identification comprising: a plurality light sources, wherein the plurality of light sources are infrared light sources, and the plurality of light sources are arranged in different directions relative to an identification region of the apparatus; and a sensor, configured to perform imaging according to infrared light signals transmitted from a skin of a finger above the identification region (Fig. 1; Para. 49-59 of Kim; 3D fingerprint sensing unit 110 may include a light source 111… light source 111 may irradiate light in an IR wavelength range or a NIR wavelength range… first optical sensor 112 may be a light-receiving device configured to receive first light l1 reflected from the object OB in a first direction. The second optical sensor 113 may be a light-receiving device configured to receive second light l2 reflected from the object OB in a second direction. The first light l1 and the second light l2 may be irradiated by the light source 111 and reflected from the object OB in different directions based on a shape of a surface of the object OB. The first optical sensor 112 and the second optical sensor 113 may receive light reflected in different directions, thereby enabling the construction of a 3D image based on the shape of the surface of the object OB).
Kim does not explicitly disclose that the plurality of light sources illuminate the skin sequentially, wherein the plurality of images obtained by the imaging of the sensor is used for image merging to obtain a merged image, the merged image is used for finger identification.
However, Rowe teaches that light sources illuminate skin sequentially (Figs. 1-3A; Para. 45-59 of Rowe; sequence of operation of the sensor 300 may be sequential illumination in which a first light source 310-1 of a particular wavelength is illuminated to permit the detector 312 to acquire and store an image. The first light source 310-1 is then extinguished and a second light source 310-2 is illuminated after which the detector 312 acquires and stores the next image. This sequence continues for all the light sources 310), wherein plurality of images obtained by imaging of a sensor is used for image merging to obtain a merged image, the merged image is used for finger identification (Figs. 1-3A; Para. 45-59 of Rowe; biometric system 200 is shown comprised of hardware elements that are electrically coupled via bus 226. The hardware elements include a processor 202, an input device 204, an output device 206, a storage device 208, a computer-readable storage media reader 210a, a communications system 214, a processing acceleration unit 216 such as a DSP or special-purpose processor, and a memory 218… Features may accordingly be assessed and combined individually by appropriate mathematical operations such as averaging, by such logical combination operations as "and" or "or," or by voting on the presence of a particular feature across image planes... raw images may be combined in some manner, such as through pixel-by-pixel summation, or preprocessed images may be combined in some manner… features may be identified by examining a combination of images… set of features may be processed under typical biometric operations to perform a biometric function such as enrollment, verification, identification, and/or spoof detection. For instance, the individual who supplied the skin site may be identified or his identity may be verified. Such biometric functions may be performed in some embodiments as indicated at block 132 by comparing the derived combinations of biometric features with a database of features. For instance, a database may include a specification of combinations of biometric features obtained from many individuals as part of an enrollment process, with the biometric function being performed at block 132 through a comparison of the combination generated at block 128 with entries in the database).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the plurality of light sources illuminate the skin sequentially, wherein the plurality of images obtained by the imaging of the sensor is used for image merging to obtain a merged image, the merged image is used for finger identification using the teachings of Rowe in order to modify the device taught by Higuchi. The motivation to combine these analogous arts would have been to provide methods and systems for collecting (Para. 15, 48 of Rowe).

Regarding Claims 8 and 12, the combination of Kim and Rowe teaches that the plurality of light sources comprise a first light source and a second light source, and a connecting line between the first light source and a center of the identification region is perpendicular to a connecting line between the second light source and the center of the identification region (Fig. 4; Para. 68 of Rowe; illumination sources 412… one or more of the light sources, such as source 412-1… may be oriented at an angle greater than the critical angle defined by the platen-air interface 
NOTE – Having a connecting line between the first light source and a center of the identification region to be perpendicular to a connecting line between the second light source and the center of the identification region would only require routine skill for a person of ordinary skill in the art based on the combination of Kim and Rowe. Therefore, one of ordinary skill in the art would have pursued having that a connecting line between the first light source and a center of the identification region to be perpendicular to a connecting line between the second light source and the center of the identification region with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to accurately enroll and/or match a fingerprint image).

Claim 13, the combination of Kim and Rowe teaches that the apparatus further comprises: a processor configured to perform finger identification according to a plurality of images obtained by the imaging of the sensor (Figs. 1-3A; Para. 45-59 of Rowe; biometric system 200 is shown comprised of hardware elements that are electrically coupled via bus 226. The hardware elements include a processor 202, an input device 204, an output device 206, a storage device 208, a computer-readable storage media reader 210a, a communications system 214, a processing acceleration unit 216 such as a DSP or special-purpose processor, and a memory 218… Features may accordingly be assessed and combined individually by appropriate mathematical operations such as averaging, by such logical combination operations as "and" or "or," or by voting on the presence of a particular feature across image planes... raw images may be combined in some manner, such as through pixel-by-pixel summation, or preprocessed images may be combined in some manner… features may be identified by examining a combination of images… set of features may be processed under typical biometric operations to perform a biometric function such as enrollment, verification, identification, and/or spoof detection. For instance, the individual who supplied the skin site may be identified or his identity may be verified. Such biometric functions may be performed in some embodiments as indicated at block 132 by comparing the derived combinations of biometric features with a database of features. For instance, a database may include a specification of combinations of biometric features obtained from many individuals as part of an enrollment process, with the biometric function being performed at block 132 through a comparison of the combination generated at block 128 with entries in the database).

Regarding Claims 14 and 20, the combination of Kim and Rowe teaches that the processor is configured to: merge a plurality of images obtained by the imaging to obtain a merged image; and perform finger identification according to the merged image (Figs. 1-3A; biometric system 200 is shown comprised of hardware elements that are electrically coupled via bus 226. The hardware elements include a processor 202, an input device 204, an output device 206, a storage device 208, a computer-readable storage media reader 210a, a communications system 214, a processing acceleration unit 216 such as a DSP or special-purpose processor, and a memory 218… Para. 45-59 of Rowe; Features may accordingly be assessed and combined individually by appropriate mathematical operations such as averaging, by such logical combination operations as "and" or "or," or by voting on the presence of a particular feature across image planes... raw images may be combined in some manner, such as through pixel-by-pixel summation, or preprocessed images may be combined in some manner… features may be identified by examining a combination of images… set of features may be processed under typical biometric operations to perform a biometric function such as enrollment, verification, identification, and/or spoof detection. For instance, the individual who supplied the skin site may be identified or his identity may be verified. Such biometric functions may be performed in some embodiments as indicated at block 132 by comparing the derived combinations of biometric features with a database of features. For instance, a database may include a specification of combinations of biometric features obtained from many individuals as part of an enrollment process, with the biometric function being performed at block 132 through a comparison of the combination generated at block 128 with entries in the database).

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest the apparatus according to claim 13, wherein the processor is configured to: perform finger identification according to a first image obtained by the imaging; if the identification according to the first image fails, perform finger identification according to a next image obtained by the imaging; if identification according to a plurality of images obtained by the imaging fails, merge the plurality of images to obtain a merged image; and perform finger identification according to the merged image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Response to Arguments
Applicant’s arguments have been fully considered but are believed to be answered by and therefore moot in view of new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622